            Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                             )
IN RE: ZOFRAN (ONDANSETRON)                                  )
PRODUCTS LIABILITY LITIGATION                                ) MDL No. 1:15-md-2657-FDS
                                                             )
                                                             )
This Document Relates To:                                    )
                                                             )
Meredith Allen, Individually and as Parent and Natural       )
Guardian of L.J, a Minor,                                    )
                                                             )
                                                             ) SHORT FORM COMPLAINT
PLAINTIFFS,                                                  ) AND JURY DEMAND
                                                             ) BRAND ZOFRAN® USE
v.                                                           )
                                                             )
GlaxoSmithKline, LLC                                         )
                                                             )
                                                             )
                                                             )
DEFENDANTS.                                                  )


                MASTER SHORT FORM COMPLAINT AND JURY DEMAND
                             BRAND ZOFRAN® USE

        Plaintiffs incorporate by reference Plaintiffs’ Brand Long Form Master Complaint and

Jury Demand filed in In Re Zofran® Products Liability Litigation in the United States District

Court for the District of Massachusetts, filed as No. 255 on the Master Docket. Pursuant to Case

Management Order No.14, the following Brand Short Form Complaint encompasses Plaintiffs’

claims as adopted from the Brand Master Long Form Complaint in the above-captioned action.

        Plaintiffs select and indicate by checking boxes where requested, parties and claims

specific to this case. As necessary, Plaintiffs include: (a) additional claims against the

Defendant(s) listed in paragraph 1, which are set forth in paragraph 12, and the supporting facts

for which are alleged in paragraph 13 or on an additional sheet attached to this Complaint, and/or


                                                         1
              Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 2 of 8



(b) claims pleaded against additional defendants not listed in the Brand Long Form Master

Complaint, which are set forth in paragraph 14 and the supporting facts for which are alleged in

paragraph 14 or on an additional sheet attached to this Complaint.

         Plaintiffs, by and through counsel, allege as follows:

I.       DEFENDANTS

      1. Plaintiffs name the following Defendants in this action [check only those that apply]:

                       GLAXOSMITHKLINE LLC

                     NOVARTIS PHARMACEUTICALS CORPORATION (FOR
                  CLAIMS ARISING FROM ZOFRAN® INGESTION ON OR AFTER
                  MARCH 23, 2015)


II.      PLAINTIFFS

         2.      Plaintiffs are bringing these claims:

                       Individually and on behalf of the minor child; or

                       On behalf of the minor child only

due to injuries caused by prenatal exposure to brand Zofran®, as described in greater detail

below.


      3. Plaintiff, Meredith Allen                        , is the [check all that apply]:

                   ■ biological mother

                       biological father

                       legal guardian

                       personal representative of the Estate

of minor child      L.J. , (initials only) and is an individual who is domiciled at

618 Citrus Wood Lane, Valrico, FL 33594                                  .


                                                   2
               Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 3 of 8



       4. Plaintiff,                                          , is the [check all that apply]:

                         biological mother

                         biological father

                         legal guardian

                         personal representative of the Estate

of minor child            L.J.    , (initials only) and is an individual who is domiciled

at 618 Citrus Wood Lane, Valrico, FL 33594                                       .

          5.        Minor child    L.J. (initials only) was born in _________
                                                                    2005      (year only) in Florida

(state of birth).

III.      ZOFRAN® INGESTION

          6.        Mother of minor child ingested Zofran® during pregnancy with minor child

during the following trimester(s) [check all that apply]:

                       ■ 1ST TRIMESTER

                         2ND TRIMESTER

                         3RD TRIMESTER


IV.       PRODUCT IDENTIFICATION

          7.        Plaintiffs allege use of the following form(s) of administration of          Zofran®

[check all that apply]:

                       ■ ORAL TABLETS

                         ORALLY DISINTEGRATING TABLET

                         INJECTABLE OR I.V. SOLUTION

                         ORAL SOLUTION

                         OTHER:

                                                      3
                 Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 4 of 8




         8.         Plaintiffs allege that Zofran® was ingested in the following state(s):
  Florida                                                                                         .

            9.      [Complete only for Complaints directly filed in the MDL Court.] Identify the U.S.

 federal district court and if applicable, the division, in which Plaintiff would have filed in the

 absence of an MDL:

 V.         PHYSICAL INJURY

            10.     Minor child alleges the following injury(ies) as a result of prenatal exposure to

  Zofran® [specify all that apply]:
L.J. was diagnosed with an Atrial Septal Defect and Partial Anomalous Pulmonary Venous
Return. L.J. will require future medical treatment and monitoring. L.J. is entitled to past and future
economic and non-economic damages including, but not limited to, medical expenses, lost
earnings and earning capacity, disfigurement, permanent injury, pain and suffering, loss of
enjoyment of life and emotional distress.




            11.     Plaintiffs allege the following injury(ies) to themselves as a result of minor child’s

  prenatal exposure to Zofran® [specify all that apply]:

Plaintiff Meredith Jones has been deprived of the society, love, affection, companionship,
earnings, care and services of her child, L.J. and is entitled to recovery for said loss. Plaintiff has
sustained severe emotional distress and suffering as a result of GSK's wrongful conduct and the
injuries to her child. Plaintiff has suffered permanent harm including severe and continuing pain
and suffering, mental anguish, and diminished enjoyment of life. L.J. suffers from birth defects
that are severe and will require future medical monitoring and treatment. L.J. will require more
future medical monitoring and treatment than if L.J. had not been exposed to Ondansetron.
Plaintiff is entitled to the reasonable value of the Plaintiff's care or nursing care both in the past
and in the future which is rendered by the Plaintiff or others to L.J. as a result of L.J. 's injuries.
Plaintiff has suffered economic injury such as past and future expenses for medical care, nursing
care, health, incidental and related expenses, and other economic and non-economic damages that
are ongoing.

                                                      4
         Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 5 of 8



VI.    CLAIMS/COUNTS

       12.    The following claims asserted in the Brand Master Long Form Complaint, and the

allegations with regard thereto in the Brand Master Long Form Complaint, are adopted in this

Short Form Complaint by reference:

      Check if   Count
      Applicable Number       Claims
         ■           I        Negligence
         ■            II      Negligent Misrepresentation
         ■            III     Negligent Undertaking
         ■            IV      Negligence Per Se
         ■            V       Failure to Warn – Strict Liability
         ■            VI      Breach of Express Warranty
         ■           VII      Breach of Implied Warranties
         ■           VIII     Fraudulent Misrepresentation and Concealment
         ■            IX      Violations of Consumer Protection Laws [Specify the laws
                              allegedly violated:]




                      X       Wrongful Death
                      XI      Survival Action
                     XII      Loss of Consortium
         ■           XIII     Punitive Damages
                     XIV      Other(s): [Specify]




                                             5
          Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 6 of 8



       13.    If additional claims against the Defendants identified in the Brand Master Long

Form Complaint are alleged in paragraph 12, the facts supporting these allegations must be

pleaded. Plaintiffs assert the following factual allegations against the Defendants identified in

the Brand Master Long Form Complaint:




                                               6
          Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 7 of 8



       14.    Plaintiffs assert the following additional claims and factual allegations against

other Defendants (must name defendant and its alleged citizenship):




                                                7
           Case 1:20-cv-11024-FDS Document 1 Filed 05/29/20 Page 8 of 8



         WHEREFORE, Plaintiffs pray for relief as set forth in the Plaintiffs’ Brand Master

Long Form Complaint in In Re Zofran® Products Liability Litigation in the United States

District Court for the District of Massachusetts.


Dated:   5/29/2020                                      /s/ Thomas A. Ayala
                                                        Attorney for Plaintiffs

                                                        M. Elizabeth Graham
                                                        Thomas V. Ayala
                                                        Stephanie S. Riley
                                                        123 Justison Street
                                                        Wilmington, DE 19801
                                                        Tel: (302) 622-7000
                                                        Fax: (302) 622-7100
                                                        tayala@gelaw.com




                                                    8
